DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1 – 28 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art alone or in combination with fails to disclose or make obvious a medical device comprising a hypotube operably coupled to a first electrical terminal, where the hypotube comprises a spiral cut pattern along its length, and a pushwire extending through the hypotube and operably coupled to a second electrical terminal; and the device further comprising an insulating layer disposed between the hypotube and the pushwire.
The closest prior art, Orion (US 20110301594 A1), discloses a hypotube (multi-stranded wire 26 – braided) operably coupled to a first electrical terminal (terminal 26t), and a pushwire (conducting wire 5) extending through the hypotube (multi-stranded wire 26) and operably coupled to a second electrical terminal (terminal 3t); and further comprising an insulating layer (insulation layer 5i) disposed between the hypotube and the pushwire. However, Orion fails to disclose or make obvious where the hypotube has a spiral cut pattern along its length. Furthermore, it would not have been obvious nor any motivation to modify the hypotube of Orion with a spiral cut pattern, as this would destroy the braiding of the multistranded wire 26. Additionally, modifying the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/GEORGE J ULSH/Primary Examiner, Art Unit 3771